Citation Nr: 1215111	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant may be recognized as a surviving spouse of the Veteran for the purpose of entitlement to death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1950 to August 1967.  The Veteran died on February [redacted], 1999, and the appellant is claiming to be the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona, denying the appellant's claim because the evidence did not confirm that she was recognized as a surviving spouse.  This matter was previously remanded by the Board in February 2011 for further evidentiary development.  

The appellant was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 1943; the record does not reflect that they were ever legally divorced.  

2.  The appellant and the Veteran separated in 1946.  

3.  The Veteran married another woman in February 1950; they remained married and cohabitated together until the Veteran's death in February 1999.  

4.  The Veteran and the appellant did not live together at any time between 1946 and his death in February 1999.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that notice is not required in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The lack of cohabitation in this case for more than 50 years is not in dispute.  Nonetheless, VA provided the appellant with notice in October 2008, informing her of evidence she could provide to VA to assist her in proving her status as a surviving spouse of the Veteran.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the appellant's marriage certificate, the Veteran's death certificate, and documentation surrounding a dismissed divorce decree in 1992.  A Social Security Administration (SSA) decision has also been incorporated into the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The surviving spouse of a deceased veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.54 (2011); see Dyment v. West, 13 Vet. App. 141 (1999); aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2011).  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  The provisions of 38 C.F.R. § 3.1(j) require that "marriage" be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2011).  

The record reflects that the Veteran and the appellant were married in December 1943 in Nicaragua.  The appellant informed VA that in 1946, the Veteran moved to the United States to make a better life for their family.  The appellant also stated in a November 2008 statement that she did not move to the United States until 1978.  She indicated that she and the Veteran "just drifted apart" and that they never again lived together.  The appellant stated that while she was always willing to reassume their marital status, they never could work it out.  

The record reflects that the Veteran married another woman with the initials M.M. in February 1950 in the state of Washington.  The Veteran also indicated in a Form 21-526 received by VA in January 1986 that he had been married to M.M. since 1950.  No reference was made to the appellant.  Subsequent forms submitted by the Veteran consistently reflect that M.M. and not the appellant was his spouse.  A form entitled "Declaration of Status of Dependents" and dated March 1996 also lists M.M. as the Veteran's only spouse.  

In January 1992, the Social Security Administration (SSA) determined that the appellant was deemed to be the Veteran's spouse under their regulations.  It was noted that information from the United States embassy in Nicaragua revealed that there was no divorce between the appellant and the Veteran in the 1940s.  As such, the subsequent marriage to M.M. was not valid.  It was also noted that while there was evidence of a divorce decree in Nicaragua in 1989, this decree was not valid as neither party was then domiciled in Nicaragua.  

The record reflects that a Final Divorce Decree from the state of Hawaii was dismissed in June 1993.  It is unclear from the records who initially filed for divorce or why this case was dismissed.  The Veteran subsequently passed away in February 1999 and M.M. was listed as the surviving spouse.  M.M. also submitted an Application for Burial Benefits and an Application for Dependency and Indemnity Compensation (DIC) in June 1999.  In her application, M.M. indicated that she had lived with the Veteran continuously since the date of their marriage.  

In November 2006, VA received a claim from the appellant seeking DIC benefits.  This claim was subsequently denied as there was no evidence of continuous cohabitation since marriage.  The appellant and her son subsequently testified at a hearing before the undersigned Veterans Law Judge in November 2010.  Essentially, it was argued that the appellant and the Veteran never divorced, and that his second marriage to M.M. was therefore invalid.  

The preponderance of the above evidence demonstrates that the appellant does not qualify as the surviving spouse of the Veteran.  For the purposes of the matter at hand, the issue of whether the appellant and the Veteran ever legally divorced is of little relevance.  Likewise, the validity of M.M.'s marriage to the Veteran is also of little concern.  VA regulations are quite clear - to qualify as a surviving spouse, the appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The evidence of record clearly establishes that the appellant did not live with the Veteran at any time between 1946 and his death in 1999.  The record reflects that the Veteran lived with M.M. from 1950 until the date of his death.  The appellant has freely provided VA with numerous statements indicating that she did not live with the Veteran during the last five decades of his life.  

The Board is cognizant of the exception to 38 C.F.R. § 3.50(b)(1).  Specifically, the requirement of cohabitation does not apply if the separation was due to the misconduct of the Veteran without the fault of the spouse.  There is no evidence in this case to suggest that the initial separation was due to the misconduct of the Veteran.  In fact, the evidence suggests the opposite.  According to the appellant, the Veteran moved to the United States in 1946 to try and provide his family with a better life.  She has not alleged that she desired the Veteran to remain with her and their family in Nicaragua at that time.  In fact, she indicated that she chose not to accompany the Veteran to the United States in 1946 because their situation was uncertain and he was new to the Army.  She then stated that they did not get back together in the future because they just grew apart.  As such, there is no evidence to suggest that the separation of the Veteran and the appellant in 1946 was due to the misconduct of the Veteran, or procured by him.  The requirement of continuous cohabitation is still required and the absence of cohabitation in this case is undisputed.  While the Board is certainly sympathetic to the appellant and the facts surrounding this case, the law is dispositive in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim to be recognized as the surviving spouse of the Veteran is denied.


ORDER

The appellant's claim to be recognized as a surviving spouse of the Veteran for the purpose of entitlement to death benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


